Citation Nr: 1527716	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irregular bowel movements and irritation, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a heart disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for lichen simplex chronicus (LSC) (claimed as rash on face and arms), to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a right elbow disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a left elbow disability, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1992, March 2003 to May 2003, and January 2006 to July 2006, and had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

The issues of service connection for degenerative disc disease of the lumbar spine, LSC, and right and left elbow, bilateral knee, and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew on the record his claim for service connection for irregular bowel movements and irritation, to include as due to an undiagnosed illness.

2.  The Veteran is receiving compensation for his sleep impairment as a symptom of his service-connected posttraumatic stress disorder, and there is no separate disorder related to his sleeping problems for which separately compensable service-connected disability benefits can be awarded.

3.  The Veteran did not have a heart disability at the time of his August 2009 claim for benefits and has not had one at any time since.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for irregular bowel movements and irritation, to include as due to an undiagnosed illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for a sleep disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 4.14 (2014).

3.  The criteria for service connection for a heart disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, during his November 2014 Board hearing, the Veteran withdrew his appeal for the claim for service connection for irregular bowel movements and irritation, to include as due to an undiagnosed illness.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.

II. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in September 2009 and June 2010 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in June 2011, which was accompanied by an August 2011 addendum.  This examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illnesses that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his November 2014 testimony before the Board, the Veteran asserts that he has a heart disability and a sleep disorder as the result of service, to include as due to undiagnosed illness; the Veteran's service records reflect that he is a Persian Gulf Veteran who served in the Southwest Asia theater of operations.  Specifically, the Veteran has asserted that he has an abnormal heartbeat.  He further asserts that his sleeping problems are related to stress and anxiety, and are currently being treated by a psychiatrist.  

The Veteran's service connection claims must be denied.

Regarding his claim for a sleep disorder, post-service treatment records, including a February 2010 VA record, reflect that the Veteran has sought treatment for trouble sleeping.  However, in a May 2015 rating decision, the Veteran was awarded service-connection for post-traumatic stress disorder (PTSD), with an assigned rating of 50 percent; as reflected in that decision, "Chronic sleep impairment" was one of the symptoms on which the Veteran's rating for PTSD was explicitly based.  The evidence of record does not establish any separate disorder related to his sleeping problems for which separately compensable service-connected disability benefits can be awarded; in this regard, on July 2011 VA examination, after examining the Veteran and reviewing the claims file, the examiner determined that no specific diagnosis related to sleep disturbance could be given.  Moreover, as reflected in the Veteran's own testimony, his sleeping problems are related to stress and anxiety and are being treated by a psychiatrist.

As the Veteran is receiving compensation for his sleep impairment as a symptom of his service-connected PTSD, and the record does not reflect a separate disorder related to his sleeping problems for which separately compensable service-connected disability benefits can be awarded, service connection for a sleep disorder is not warranted.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Regarding the Veteran's claim for heart problems, an October 2006 private treatment note reflects that the Veteran was seen for an abnormal electrocardiogram (EKG), and that he complained of chest tightness/pressure that went away with burping.  However, the record reflects no further findings or diagnoses related to any abnormal heartbeat or other such heart problems and, specifically, no such problems have been noted from the time of the Veteran's August 2009 claim for service connection benefits.  On June 2011 VA examination, the Veteran reported a history of irregular heart beat and experiencing sporadic palpitations, but never having been diagnosed with any cardiovascular condition.  On examination, there were no extra heart sounds and rhythm was regular.  In an August 2011 addendum, the examiner stated that there was insufficient objective data at the time of examination to make a definite diagnosis, and that the Veteran's EKG at the time of examination was normal.  Also, an April 2010 VA treatment record reflects that, on review of cardiac symptoms, the Veteran denied any angina, palpitations, orthopnea, paroxysmal nocturnal dyspnea, or pedal edema.  

The Board notes cardiovascular signs or symptoms may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness, and that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification, such that lay persons are competent to report objective signs of illness.  The Veteran may be competent to report certain cardiovascular signs or symptoms.  However, on the question of whether the Veteran has cardiovascular signs or symptoms that are manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, the Board finds that the medical evidence reflecting that he has not had heart problems since his August 2009 claim for benefits, including the June 2011 VA examination with EKG testing, outweighs any lay assertions of heart problems by the Veteran.

Thus, the weight of the evidence reflects that the Veteran did not have a heart disability, to include a qualifying chronic disability under 38 C.F.R. § 3.317, at the time of his August 2009 claim for benefits and has not had one at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for a sleep disorder and a heart disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal as to the issue of service connection for irregular bowel movements and irritation, to include as due to an undiagnosed illness, is dismissed.

Service connection for a sleep disorder, to include as due to an undiagnosed illness, is denied.

Service connection for a heart disability, to include as due to an undiagnosed illness, is denied.


REMAND

Service records reflect that the Veteran injured his back during a period of INACDUTRA in April 2005, after which he was diagnosed as having back strain and complained of lower back pain with a tingling sensation to the left lower extremity.  In November 2010, a VA examiner, after reviewing the record and examining the Veteran, diagnosed lumbar spine degenerative disc disease, but opined that such disorder was not related to the Veteran's service.  The examiner noted two instances of back problems in the 1980s, during a period of active duty service, and gave the following opinion: "X-rays and MRI do show that he has degenerative disc disease of the lumbar spine however there is no indication that it was caused by or had anything to do with the two instances he was seen in the military service.  It is therefore my opinion that the lumbar spine is not caused by or a result of the military service."

However, the examiner did not provide an opinion as to whether any current back disorder might be related to the Veteran's April 2005 injury, and appears to have indicated that such injury was not considered a service-related injury.  In this regard, the examiner stated: "First of all he has obviously been in the reserves for sometime but he did not seem to have any kind of back problems specifically until 2005 when he was seen at the veteran's administration hospital having some back pain due to physical training with the reserve unit."  In light of this, an addendum opinion should be obtained addressing whether any current back disorder is related to the Veteran's April 2005 injury during a period of INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Regarding the Veteran's claim for LSC, he was provided a VA examination in June 2011 and addendum opinion in August 2011.  In the August 2011 addendum, the examiner was asked to "provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown  etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis."  The examiner answered:  "Given the information gathered, it is in my medical opinion that this [Veteran's] skin condition is at least as likely as not a disease with a clear and specific diagnosis.  However, I can opine that LSC has a clear specific etiology without resorting to mere speculation based on the following citation from MayoClinic: 'Neurodermatitis [] also known as lichen simplex chronicus or scratch dermatitis [] isn't serious, but breaking the itch-scratch cycle is challenging.  The exact cause of neurodermatitis isn't known.'"  It is unclear from this answer, and the accompanying citation providing its rationale, whether the examiner meant to say that he could or could not make an opinion as to whether LSC had a specific or partially explained etiology without resorting to mere speculation. 

Furthermore, the examiner was asked:  "If [] the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion, with supporting rational, as to whether it is 'at least as likely as not' that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The examiner answered: "I can opine that LSC has a clear specific etiology or is related to a specific exposure event experienced by the Veteran during service in Southwest without resorting to mere speculation based on the following citation from MayoClinic: 'Neurodermatitis [] also known as lichen simplex chronicus or scratch dermatitis [] isn't serious, but breaking the itch-scratch cycle is challenging.  The exact cause of neurodermatitis isn't known.'"  The VA examiner in this instance not only did not answer the question, but again his response calls into question whether he intended to say that he could or could not make an opinion as to whether LSC had an explained or specific etiology without resorting to mere speculation.  Therefore, an addendum opinion is required to clarify the examiner's statements and answers.

Regarding the Veteran's claims for right and left elbow, bilateral knee, and right shoulder disabilities, the Veteran has asserted, in part, that such disabilities were the result of his Persian Gulf service.  Under 38 C.F.R. § 3.317 pertaining to Persian Gulf veterans, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include muscle and joint pain.  However, the Veteran has not been provided a VA examination to determine whether his various joint pain complaints are the result of diagnosable disorders with explainable etiologies, or whether they might be a manifestations of qualifying chronic disability under § 3.317.  In this regard, in a June 2011 VA examination report related to the Veteran's claims due to Persian Gulf service, there was a notation stating "Please refer to separate C&P Ortho Exam for information related to Vet's Musculoskeletal System."  However, no such examination in connection with the Veteran's orthopedic complaints and his Persian Gulf service was performed.  On remand, the Veteran should be provided such examination.

Also, regarding the Veteran's right elbow disability claim, September and October 1989 service treatment records reflect treatment for blunt trauma to the right elbow resulting in radiating pain and numbness, with an assessment of probable nerve stretching.  On examination, it should be determined whether any current right elbow disability is related to the Veteran's in-service injury and treatment.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from July 2011 to the present.

2.  Forward the Veteran's claims file to the examiner who performed the November 2010 VA lumbar spine examination for an addendum opinion.  If the November 2010 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner

After reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current back disorder, to include degenerative disc disease of the lumbar spine, was caused or aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's April 2005 injury during his period of inactive duty training.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Forward the Veteran's claims file to VA the examiner who provided the August 2011 opinion regarding his claimed lichen simplex chronicus for an addendum.  If the August 2011 examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner.

After reviewing the claims file, the examiner should answer the following questions: 

a)  Is lichen simplex chronicus, or any other skin disorder of the Veteran, (1) a medically unexplained chronic multisymptom illness of unknown etiology, or (2) a disorder with at least a partially explained etiology?

b)  If the Veteran's skin disorder has at least a partially explained etiology, is it at least as likely as not (i.e. a 50 percent probability or more) that such disorder is related to any specific exposure event experienced by the Veteran during service in Southwest Asia?

The examiner should refer to the discussion included in this Remand for explanation as to why the previous August 2011 opinions were unclear and inadequate.  If the examiner cites medical literature in support of his or her opinions, the relevance of such citation, in light of the facts of this case, should be fully explained.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Schedule the Veteran for a VA examination regarding his claims for right and left elbow, bilateral knee, and right shoulder disabilities.  After reviewing the claims file, the examiner should provide any appropriate diagnoses pertaining to each of the Veteran's claimed disabilities.  The examiner should also answer the following questions: 

a)  Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right and left elbow, bilateral knee, and right shoulder complaints are a manifestation of undiagnosed illness or medically unexplained chronic multisymptom illness?

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

b)  If not, is any current right elbow disorder at least as likely as not (i.e. a 50 percent probability or more) related to the Veteran's September and October 1989 treatment for blunt trauma to the right elbow resulting in radiating pain and numbness, with an assessment of probable nerve stretching?

5.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


